Case 2:15-cr-00055-NT Document 203 Filed 11/19/20 Page 1 of 2        PageID #: 4120




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


  GREGORY OWENS,                         )
                                         )
             Petitioner,                 )
                                         )
        v.                               )      Docket No. 2:15-cr-00055-NT
                                         )
                                         )
  UNITED STATES OF AMERICA,              )
                                         )
             Respondent.                 )


                  ORDER AFFIRMING THE
       RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

        The United States Magistrate Judge filed with the Court on September

  24, 2020, his Recommended Decision on Petitioner’s motion to vacate, set

  aside, or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No. 200). The

  Petitioner filed an objection to the Recommended Decision on October 19, 2020

  (ECF No. 201). I have reviewed and considered the Magistrate Judge’s

  Recommended Decision, together with the entire record; I have made a de novo

  determination of all matters adjudicated by the Magistrate Judge’s

  Recommended Decision; and I concur with the recommendations of the United

  States Magistrate Judge for the reasons set forth in his Recommended

  Decision, and determine that no further proceeding is necessary. It is therefore

  ORDERED that the Recommended Decision of the Magistrate Judge is hereby

  AFFIRMED and the Petitioner’s 28 U.S.C. § 2255 Petition (ECF No. 191) is

  DENIED. It is further ORDERED that no certificate of appealability should
Case 2:15-cr-00055-NT Document 203 Filed 11/19/20 Page 2 of 2       PageID #: 4121




  issue in the event the Petitioner files a notice of appeal because there is no

  substantial showing of the denial of a constitutional right within the meaning

  of 28 U.S.C. § 2253(c)(2).



        SO ORDERED.


                                         /s/ Nancy Torresen_______________
                                         United States District Judge

  Dated this 19th day of November, 2020.




                                        2
